Title: March 31. Tuesday.
From: Adams, John
To: 


       Lying in the River of Bourdeaux, near Pouliac. A 24 Gun Ship close by Us, under French Colours, bound to St. Domingue.—A dark, misty Morning.
       My first Enquiry should be, who is Agent for the united States of America at Bourdeaux, at Blaye, &c—who are the principal Merchants on this River concerned in the American Trade? What Vessells French or American, have sailed or are about sailing for America, what their Cargoes, and for what Ports? Whether on Account of the united States, of any particular State, or of private Merchants french or American?
       This Morning the Captain and a Passenger came on board the Boston, from the Julie, a large Ship bound to St. Domingue, to make Us a Visit. They invited Us on Board to dine. Captn. Palmes, Masters Jesse and Johnny and myself, went. We found half a Dozen genteel Persons on Board, and found a pretty ship, an elegant Cabin, and every Accommodation. The white Stone Plates were laid, and a clean Napkin placed in each, and a Cut of fine Bread. The Cloth, Plates, Servants, every Thing was as clean, as in any Gentlemans House. The first Dish was a fine french Soup, which I confess I liked very much.—Then a Dish of boiled Meat.—Then the Lights of a Calf, dressed one Way and the Liver another.—Then roasted Mutton then fricaseed Mutton. A fine Sallad and something very like Asparagus, but not it. —The Bread was very fine, and it was baked on board.—We had then Prunes, Almonds, and the most delicate Raisins I ever saw.—Dutch Cheese—then a Dish of Coffee—then a french Cordial—and Wine and Water, excellent Claret with our Dinner.—None of us understood French—none of them English: so that Dr. Noel stood Interpreter. While at Dinner We saw a Pinnace go on board the Boston with several, half a Dozen, genteel People on board.
       
       On the Quarter Deck, I was struck with the Hens, Capons, and Cocks in their Coops—the largest I ever saw.
       After a genteel Entertainment, Mr. Griffin, one of our petty Officers, came with the Pinnace, and C. Tuckers Compliments desiring to see me. We took Leave and returned where We found very genteel Company consisting of the Captn. of another Ship bound to Martinique and several Kings Officers, bound out. One was the Commandant.
       C. Palmes was sent forward to Blaye, in the Pinnace to the Officer at the Castle in order to produce our Commission and procure an Entry, and pass to Bourdeaux. Palmes came back full of the Compliments of the Broker to the Captn. and to me. I shall not repeat the Compliments sent to me, but he earnestly requested that C. Tucker would salute the Fort with 13 Guns, &c.—which the Captn. did.
       All the Gentlemen We have seen to day agree that Dr. Franklin has been received by the King in great Pomp and that a Treaty is concluded, and they all expect War, every Moment....
       This is a most beautifull River, the Villages, and Country Seats appear upon each Side all the Way. We have got up this Afternoon within 3 Leagues of the Town.
      